DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment filed on 02/16/2021 has been entered.  Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-23 are pending. Claims 2, 5, 9, 12, 16 and 18 have been previously cancelled without prejudice.  Claims 21-23 are newly added.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claim 1:
The fourth limitation of claim 1 recites “calculate, by the server, a measure of contextual utility indicating the relevance”, which should be rewritten as “calculate, by the server, a measure of contextual utility indicating a relevance” because it lacks antecedent basis.
Claims 8 and 15 have the same issue as pointed out in claim 1 above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-4,6-8,10-11,13-15,17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al. (Kapadia), US Patent Application Publication No. 2016/0210362, and further in view of Thorkelsson (US Publication No. 20110208801).
Regarding Claim 1, Kapadia teaches:
A computer-implemented method comprising:
receiving, at a server and from a mobile web browser executing on a mobile computing device, user-specific information and a request including a Uniform Resource Locator (URL) (Kapadia, Figure 1, paragraphs [0019]-[0022]: a computing device 102 (which can be a mobile device) connects with web content servers 104 and a remote information service 106 via a network, each of the servers 104 can be capable of hosting web content that can be retrieved and displayed by a web application of the computing device 102; paragraph [0027]: the user of the web 
extracting, by the server, contextual data from the URL based on at least content of a web page associated with the URL (paragraph [0017]: when a web page is shown by a web browser, multiple services are referenced and the user is provided with additional information specific to that web page and the user, for example, the entity of the web page, such as the company, business, service, event (contextual data) that the web page describes, is detected and additional details about that entity are displayed; paragraph [0031]: the web content can be analyzed to identify various characteristics of the web content such as an address, a phone number, recommendations that is used as information regarding the web content);
identifying at least one contextual commerce action based on the contextual data (paragraph [0017]: if the user navigates to a restaurant  web site, the name of the restaurant is known and additional details specific to the restaurant can be displayed, including location, map, driving direction, hours, menu or other helpful tasks (contextual 
calculate, by the server, a measure of contextual utility indicating the relevance between the user specific information and the at least one contextual commerce action (paragraphs [0017]-[0018]: the information displayed can be modified based on known personal information regarding the user, for example, information regarding the user’s restaurant reservation can be displayed, or if the user follows a gluten free or vegetarian diet then appropriate items from the menu can be highlighted or recommend to the user; paragraph [0035]: more examples of task or actions (contextual commerce action) including checking a flight, purchasing tickets, inviting a friend, etc.);
determining, by the server, whether the at least one contextual commerce action has a calculated measure of contextual utility that exceeds a predetermined threshold (paragraph [0046]: the additional information indication can be displayed or presented whenever at least one information service indicates that the information service has additional information regarding the web content and/or the user, or can be displayed only if an information service has additional information regarding the web content and/or the user and if one or more additional criteria are satisfied, wherein various additional criteria can be used, such as an amount of additional information that the information service has exceeds a threshold value, a confidence level or quality of the additional information that the information service has exceeds a threshold value, and so forth);
identifying, after determining the at least one contextual commerce action exceeds the predetermined threshold, at least one provider associated with the at least one contextual commerce action (paragraphs [0046]-[0047] and [0056]: displaying additional descriptive information regarding the web content such as displaying one or more user selectable links or buttons to carry out additional actions or access other content; Figures 11-14: each of the links from the additional actions is from at least one information service (provider));
requesting, from the at least one service provider, via an application program interface provided by the at least one service provider, inventory information indicative of inventory of available commerce actions associated with the at least one contextual commerce action (Figures 11-14, paragraphs [0070]-[0079]: users can click on links displayed in the additional information); and
sending, to the mobile web browser, at least one data object including information associated with the at least one contextual commerce action and the inventory information (Figures 11-14, paragraphs [0070]-[0079]: once the user clicks on a link, for example, in Figure 12, the user clicks on the link 1216 and the web application displays the web content identified in the selected link).  
Kapadia, however, does not explicitly disclose wherein at least one service provider native application associated with the at least one service provider is required to be installed on the mobile web browser as a prerequisite to completing that at least one contextual commerce action.
However, Thorkelsson teaches:
wherein at least one service provider native application associated with the at least one service provider is required to be installed on the mobile web browser as a prerequisite to completing the at least one contextual action (Thorkelsson, Abstract, paragraphs [0026]-[0028], [0034], [0042], disclose a system for suggesting an alternate action associated with service content comprising receiving at a web server (paragraph [0024]) from a web browser of a mobile device (paragraph [0020]), a request to access a service or web content of a website (paragraph [0026]), determining context information associated with the website (paragraphs [0026]), and providing (sending) to the web browser of the mobile device, a list of alternate actions that corresponds to or is based on the acquired context information about the website (paragraphs [0026]), where the list of alternate actions comprises a list of native client applications suggested to be retrieved and installed if do not exist within the mobile device (paragraphs [0027]-[0028], [0034], [0042]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein at least one service provider native application associated with the at least one service provider is required to be installed on the mobile web browser as a prerequisite to completing the at least one contextual action as suggested by Thorkelsson into Kapadia’s system because all these systems relate to pre-action hint/context information of a web page/website. The combination would enable Kapadia’s system to enhance user experience and increase efficiently (e.g., decrease bandwidth use) potentially available from using client applications or any other alternate actions for accessing service content of a website as Thorkelsson suggested in the paragraphs [0025]-[0027].
Regarding Claim 3, Kapadia discloses further comprising enumerating the at least one contextual commerce action based on the extracted contextual data, wherein the at least one contextual commerce action comprises a string or identifier pointing to a definition or storage of a contextual commerce action and corresponding extracted contextual data (Kapadia, Figures 11-14 and paragraphs [0070]-[0081]).
Regarding Claim 4, Kapadia discloses further comprising iterating over potential service providers for the at least one contextual action to identify action and provider pairs relevant to a user and the URL (Kapadia, Figures 11-14 and paragraphs [0070]-[0081]).
Regarding Claim 6, Kapadia discloses wherein the at least one data object sent to the mobile web browser includes a prioritized list of actions and service providers contextually relevant to the received URL (Kapadia, Figures 12-13 and paragraphs [0073]-[0078]).
Regarding Claim 7, Kapadia discloses further comprising previewing the inventory information in response to an interaction with a graphical user interface element representing the at least one contextual action rendered in the mobile web browser (Figures 12-14: when the user selects buttons 1206, 1306, or 1406 in Figures 12, 13, and 14, respectively, additional description provides an indication to the user of the type of additional information that will be displayed in response to selection of the buttons).
Regarding Claim 21, Kapadia discloses wherein the user-specific information includes at least one of (i) a type of mobile computing device or (ii) an operating system of the mobile computing device (Kapadia, paragraphs [0014] and [0097]).
Regarding Claims 8, 10-11, 13-14 and 22, these are non-transitory, computer-readable medium claims, which are corresponding to the method Claims 1, 3-4, 6-7, and 21, respectively. Therefore, Claims 8, 10-11, 13-14 and 22 are rationally rejected for the same reason as the method Claims 1, 3-4, and 6-7.
Regarding Claim 15, this is a system claim, which is corresponding to the method Claim 1. Therefore, it is rationally rejected for the same reason as the method Claim 1. 
Regarding Claims 17, 19-20 and 23, these are system claims which are corresponding to the method Claims 3-4, and 6-7 and 21, respectively. Therefore, Claims 17, 19-20 and 23 are rationally rejected for the same reason as the method Claims 3-4, 6-7 and 21.
Response to Arguments
	Applicant’s arguments and amendments filed on 10-15-2020 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-23 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment to the claims which significantly affected the scope thereof.  Please see the rejection above with newly cited prior art Kapadia.
Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177